Citation Nr: 1518453	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen the claim for service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The May 1971 RO rating decision denied the claim of service connection for bronchitis; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the May 1971 RO rating decision is relevant and probative.

3.  Chronic bronchitis is etiologically related to active service.



CONCLUSIONS OF LAW

1.  The May 1971 RO rating decision that denied service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the May 1971 rating decision is new and material and reopening of the claim for entitlement to service connection for bronchitis is warranted.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Chronic bronchitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.

II. Application to Reopen

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

For applications to reopen received after August 21, 2001, as here, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a May 1971 rating decision the RO denied the Veteran's claim of service connection for bronchitis.  After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not initiate an appeal and the May 1971 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.  The Veteran submitted his application to reopen this claim in July 2011.

At the time of the May 1971 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs) and claim.  The rating decision noted that the Veteran had been seen for bronchitis during service.  However, there was no post service medical evidence of disability.  It was determined that there was no evidence of a current disability.  After the May 1971 rating decision, the Veteran submitted an October 2012 private medical opinion that provided a positive nexus opinion relating the Veteran's chronic bronchitis to service.  This evidence is new and material as it was not of record at the time of RO decision and it addresses a reason for the previous denial; that is, a post service disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.

III. Service Connection

The Veteran seeks service connection for chronic bronchitis.  During his September 2014 Board hearing, the Veteran testified that he developed bronchitis in service prior to becoming a smoker.  The Veteran also stated that, while he was in service,  he experienced recurrent episodes of bronchitis that he self-treated with medication that he had been prescribed to him in February 1970.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the evidence supports the claim and the benefits sought on appeal will be granted. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The June 1969 induction examination is silent regarding complaints associated with bronchitis.  In February 1970, the Veteran was treated for coughing and chest pain.  He was diagnosed with bronchitis and prescribed medication.  In the March 1971 separation examination, there is a notation that the Veteran's physical condition had changed since developing bronchitis in-service.

In October 2012, Dr. M. K., the Veteran's treating physician, indicated that the Veteran had chronic bronchitis.  He opined that, with a reasonable amount of medical certainty, the Veteran's chronic bronchitis was caused by service rather than use of tobacco products.

In May 2014, the Veteran was afforded a VA examination to determine the etiology and etiology of his bronchitis.  The VA examiner stated that the Veteran's past medical history, physical examination, and diagnostic studies are all consistent with a current diagnosis for chronic bronchitis.  He added that review of the STRs indicated treatment for acute bronchitis while service.  He concluded that it was at least as likely as not that the Veteran's chronic bronchitis was related to service.  In a May 2014 addendum opinion, the VA examiner elaborated that it was at least as likely as not that the Veteran's chronic bronchitis is attributable to the use of tobacco products during service. 

The Board has also considered the Veteran's lay statements.  The Veteran is competent to report that he developed bronchitis during his active military service before he began smoking, and that he had on-going problems.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning the etiology of the his chronic bronchitis to be credible.  Additionally, the Board finds the Veteran's statements regarding developing bronchitis prior to becoming a smoker probative as they are consistent with the evidence of record.

The Board acknowledges that a disability is not considered service-connected on the basis that it resulted from injury or disease attributable to the use of tobacco products.  See 38 C.F.R. § 3.300.  However, the Board finds that the weight of the evidence supports a finding that the Veteran's bronchitis began before he started smoking.  The STRs and separation examination are silent regarding the Veteran's bronchitis being caused by the use of tobacco products.  While the use of tobacco products can cause bronchitis it is not the only cause of bronchitis.  Additionally, both medical opinions support the finding that the Veteran's chronic bronchitis was incurred in service.  The probative evidence of record supports a finding that the Veteran's bronchitis had its onset in service before he began smoking and service connection is warranted.





ORDER

The application to reopen the claim of entitlement to service connection for chronic bronchitis is granted

Service connection for chronic bronchitis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


